Citation Nr: 1037672	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  04-18 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1953 to August 1956 
and from October 1956 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In March 2009, a hearing was held before the undersigned Veterans 
Law Judge, who is the Board member making this decision and who 
was designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  The transcript of the 
hearing is in the claims folder.  

In May 2009, the Board decided other issues and remanded the TDIU 
claim for examination of the Veteran and a medical opinion.  The 
requested development has been accomplished to the extent 
necessary to decide the claim.  Specifically, the Veteran had a 
VA eye examination in June 2009 and a psychological evaluation in 
July 2009; and, VA clinical records provide sufficient 
information on the other disabilities.  Differences in Global 
Assessment of Functioning (GAF) scores were a factor in the 
previous remand.  The examining psychologist has explained this 
difference.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are: 
posttraumatic stress disorder (PTSD), rated at 70 percent; 
residuals of chemical lye burn to the conjunctiva and cornea of 
both eye, with minimal scarring of the corneas, rated at 10 
percent; tinnitus, rated at 10 percent; hypertension, rated at 10 
percent; gastroesophageal reflux disease, rated at 10 percent; 
bilateral hearing loss, rated as noncompensable; and, 
hemorrhoids, rated as noncompensable.  The combined service 
connection disability rating is 80 percent.  

2.  The service-connected disabilities are not of sufficient 
severity as to prevent the appellant from engaging in some form 
of substantially gainful employment consistent with his education 
and occupational experience.  


CONCLUSION OF LAW

The appellant does not have service-connected disabilities which 
are sufficient to produce unemployability without regard to 
advancing age.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.340, 3.341, 4.10, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist


As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In a letter dated in December 2006 the RO provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his TDIU claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  The notice letter was provided 
before the adjudication of his TDIU claim in July 2007.  VA has 
complied with the notice requirements of VCAA and has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  The Veteran has had a 
hearing and VA examinations.  A medical opinion has been 
obtained.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Criteria

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  Whether the upper or lower extremities, the back or 
abdominal wall, the eyes or ears, or the cardiovascular, 
digestive, or other system, or psyche are affected, evaluations 
are based upon lack of usefulness, of these parts or systems, 
especially in self-support.  This imposes upon the medical 
examiner the responsibility of furnishing, in addition to the 
etiological, anatomical, pathological, laboratory and prognostic 
data required for ordinary medical classification, full 
description of the effects of disability upon the person's 
ordinary activity.  In this connection, it will be remembered 
that a person may be too disabled to engage in employment 
although he or she is up and about and fairly comfortable at home 
or upon limited activity.  38 C.F.R. § 4.10 (2009).  

(a) Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities: Provided That, if there is only 
one such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the combined 
rating to 70 percent or more.  For the above purpose of one 60 
percent disability, or one 40 percent disability in combination, 
the following will be considered as one disability: 
(1) Disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology or a 
single accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple  injuries incurred in action, or 
(5) multiple disabilities incurred as a prisoner of war.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this paragraph 
for the service-connected disability or disabilities are met and 
in the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal employment 
generally shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold  for one person.  Marginal employment may also be held 
to exist, on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family business 
or sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all claims to 
the nature of the employment and the  reason for termination.  

(b) It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, rating 
boards should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of veterans 
who are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the issue.  
38 C.F.R. § 4.16 (2009).  

(a) Total disability ratings--(1) General.  Total disability will 
be considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
Total disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or acute 
infectious diseases except where specifically prescribed by the 
schedule.  (2) Schedule for rating disabilities.  Total ratings 
are authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities prescribes a 100 
percent evaluation or, with less disability, where the 
requirements of 38 C.F.R. § 4.16 are present or where, in pension 
cases, the requirements of 38 C.F.R. § 4.17 are met.  (3) Ratings 
of total disability on history.  In the case of disabilities 
which have undergone some recent improvement, a rating of  total 
disability may be made, provided: (i) That the disability must in 
the past have been of sufficient severity to warrant a total 
disability rating; (ii) That it must have required extended, 
continuous, or intermittent hospitalization, or have produced 
total industrial incapacity for at least 1 year, or be subject to 
recurring, severe, frequent, or prolonged exacerbations; and 
(iii) That it must be the opinion of the rating agency that 
despite the recent improvement of the physical condition, the 
veteran will be unable to effect an adjustment into a 
substantially gainful occupation.  Due consideration will be 
given to the frequency and duration of totally incapacitating 
exacerbations since incurrence of the original disease or injury, 
and to periods of hospitalization for treatment in determining 
whether the average person could have reestablished himself or 
herself in a substantially gainful occupation.  38 C.F.R. § 3.340 
(2009).  

Total-disability compensation ratings may be assigned under the  
provisions of Section 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for which 
the Schedule for  Rating Disabilities provides an evaluation of 
less than 100 percent, it must be determined that the service-
connected disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. § 3.341(a) (2009).  



Discussion

The Veteran's service-connected disabilities are: posttraumatic 
stress disorder (PTSD), rated at 70 percent; residuals of 
chemical lye burn to the conjunctiva and cornea of both eye, with 
minimal scarring of the corneas, rated at 10 percent; tinnitus, 
rated at 10 percent; hypertension, rated at 10 percent; 
gastroesophageal reflux disease, rated at 10 percent; bilateral 
hearing loss, rated as noncompensable; and, hemorrhoids, rated as 
noncompensable.  The combined service connection disability 
rating is 80 percent.  

The Veteran's primary service-connected disability is his PTSD, 
currently rated as 70 percent disabling.  The Veteran was 
afforded an extensive examination for his PTSD in July 2009.  
This included psychological testing.  The claims folder was 
reviewed.  A detailed work history was obtained.  He had served 
as an aircraft mechanic aboard an aircraft carrier.  After 
service, he worked as an automobile mechanic, landscaper, and 
millwright.  The diagnostic impression was PTSD, chronic, 
moderate, and service related major depressive disorder, chronic, 
severe, secondary to PTSD and the loss of vocational role.  The 
diagnosis also included a cognitive disorder, NOS (not otherwise 
specified).  The examiner specifically expressed the opinion 
that, "The Veteran is not unemployable because of his PTSD."  

The global assessment of functioning (GAF) is a scale reflecting 
the psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  The examiner 
was of the opinion that the current GAF, and the highest in the 
last 12 months, was 40.  A GAF from 31 to 40 indicates some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family and was unable to work).  See Cathell v. 
Brown, 5 Vet. App. 539 (1996).  

However, the psychologist went on to state that excluding the 
influence of the Veteran's cognitive disorder, the GAF related to 
PTSD symptoms alone would be 60.  A GAF from 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g. few friends, 
conflicts with co-workers).  That is, the examiner explained that 
the much lower score of 40 was based on the Veteran's cognitive 
disorder, which is not service-connected.  TDIU can only be based 
on service-connected disabilities.  The examiner clearly 
expressed the opinion that the service-connected PTSD did not 
render the Veteran unemployable and provided a GAF of 60 for the 
PTSD, which is consistent with only moderate difficulty in 
occupational functioning.  

Looking to the other service-connected disabilities, the 
residuals of chemical lye burn to the conjunctiva and cornea of 
both eye, with minimal scarring of the corneas, are rated as 10 
percent disabling.  The Veteran was afforded a VA eye examination 
in June 2007.  It was noted that the burns in service led to a 
dry eye syndrome in both eyes, which was currently controlled by 
medication.  There was also cornea scarring due to remote lye 
exposure, astigmatism and presbyopia in both eyes, mild 
cataracts, and blepharitis.  Corrected visual acuity was 20/30 on 
the right and 20/20 on the left.  This level of impairment would 
not result in significant impact on the Veteran's ability to 
perform any of his past jobs.  

The Veteran's tinnitus currently has the maximum rating of 10 
percent; and the Board previously, in May 2009, determined that 
his service-connected bilateral hearing loss was not disabling to 
a compensable degree.  Thus, these service-connected disabilities 
would not prevent the Veteran from performing his previous types 
of work.  

The recent VA clinical notes show the Veteran's hypertension is 
controlled with medication.  Blood pressure was 127/69 in 
February 2010.  The notes show the Veteran has had regular check-
ups and that his gastroesophageal reflux disease and hemorrhoids 
have not been symptomatic.  Here, again, these essentially non-
symptomatic service-connected disabilities would not prevent the 
Veteran from performing his previous types of work.  


Conclusion

The Veteran is 75 years old and has a non-service-connected 
cognitive disorder.  These non-service-connected factors may well 
prevent him from pursuing gainful full-time employment.  However, 
TDIU is based on the service-connected disabilities.  The medical 
evidence in this case provides a preponderance of evidence as to 
the impact of the Veteran's service-connected disabilities.  
There is a specific medical opinion that the Veteran is not 
unemployable because of his PTSD.  There is no competent medical 
opinion to the contrary.  The medical evidence shows that the 
Veteran's other service-connected disabilities result in little 
additional impairment and do not combine with the PTSD to prevent 
the Veteran from engaging in his past types of work.  
Consequently, we are brought to the conclusion that the service-
connected disabilities, by themselves, do not render him 
unemployable.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  


ORDER

TDIU is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


